NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CURTIS LEE DAVIS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-1252
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 17, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Charles Sniffen,
Judge.

Curtis Lee Davis, pro se.


PER CURIAM.

             Affirmed. See Davis v. State, 205 So. 3d 598 (Fla. 2d DCA 2016) (table

decision); Davis v. State, 175 So. 3d 801 (Fla. 2d DCA 2015) (table decision); Davis v.

State, 141 So. 3d 563 (Fla. 2d DCA 2014) (table decision); Harris v. State, 777 So. 2d

994 (Fla. 2d DCA 2000).



LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.